

115 HR 3942 IH: Housing for Survivors of Sex Trafficking Act
U.S. House of Representatives
2017-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3942IN THE HOUSE OF REPRESENTATIVESOctober 4, 2017Mrs. Hartzler (for herself, Ms. Bordallo, and Mrs. Noem) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Violence Against Women Act of 1994 to include sex trafficking victims in the
			 transitional housing assistance grant program, and for other purposes.
	
 1.Short TitleThis Act may be cited as the Housing for Survivors of Sex Trafficking Act. 2.Inclusion of Sex Trafficking Victims in Transitional Housing Grant Programs (a)In GeneralSection 40299 of the Violence Against Women Act of 1994 (34 U.S.C. 12351) is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1)—
 (i)by inserting , sex trafficking, after and other organizations, including domestic violence; (ii)by inserting , sex trafficking, after providers, domestic violence; and
 (iii)by inserting sex trafficking, after dating violence, sexual assault,; and (B)in paragraph (1), by inserting sex trafficking, after sexual assault,;
 (2)in subsection (b)(3)— (A)in the matter preceding subparagraph (A), by inserting sex trafficking, after sexual assault,; and
 (B)in subparagraph (C), by inserting , except as provided in subsection (e) after shall be voluntary; (3)in subsection (d)(2)(B), by inserting , except as provided in subsection (e) after the victim’s housing;
 (4)by redesignating subsections (e), (f) and (g) as subsections (f), (g) and (h), respectively; (5)by inserting after subsection (d) the following:
					
 (e)ExceptionsA grant recipient under this section may condition the receipt of benefits or the provision of housing on a program participant’s participation in certain programs, including counseling and evaluations, that are necessary to ensure the accurate placement of the victim in the program, provided that any communication provided in the course of such counseling or evaluation remains confidential.;
 (6)in subsection (g)(1), as so redesignated, by striking under subsection (e) and inserting under subsection (f); and (7)in subsection (g)(3)(D)(iii), by inserting sex trafficking, after sexual assault,.
 (b)Clerical AmendmentThe heading for section 40299 of the Violence Against Women Act of 1994 (34 U.S.C. 12351) is amended by inserting sex trafficking, after sexual assault,.
			